     Case: 1:20-cv-06192 Document #: 13 Filed: 01/15/21 Page 1 of 1 PageID #:72

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Anfiny J. Eshoo
                                      Plaintiff,
v.                                                       Case No.: 1:20−cv−06192
                                                         Honorable Gary Feinerman
Village of Arlington Heights
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 15, 2021:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: This case has been
referred to Magistrate Judge Gilbert for discovery supervision. A telephone status
conference with the Court is set for 2/26/21 at 10:00 a.m. The toll−free call−in number
and access code for the telephone conference is as follows: Dial: 877−336−1829 Access
Code: 1022195. When you are connected to the conference system, please keep your
phone on mute until your case is called. There may be other people in other cases
speaking in the conference when you join the conference and before your case is called.
When your case is called, please unmute your phone and remember to say your name each
and every time you speak. Persons granted remote access to proceedings are reminded of
the general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions. Prior to the status
hearing, the parties shall familiarize themselves with the subjects referenced in Magistrate
Judge Gilbert's Standing Order for Initial Status Report posted on the Court's website at
www.ilnd.uscourts.gov/Judges as applicable to referral cases. No updated status report
necessary before 2/26/21. Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
